      Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 1 of 17 PageID #: 425



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

 TERRY O’QUINN, Individually and For                 Case No. 2:19-CV-00844
 Others Similarly Situated,
                                                     JURY TRIAL DEMANDED
 v.
                                                     COLLECTIVE ACTION PURSUANT
 TRANSCANADA USA SERVICES INC.                       TO 29 U.S.C. § 216(b)


                O’QUINN’S OPPOSITION TO TRANSCANADA’S MOTION
                   TO DISMISS NON-RESIDENT OPT-IN PLAINTIFFS

1.       Summary.

         This Court set a January 28, 2020 deadline for motions under Rule 12(b). Doc. 11.

TransCanada nonetheless waited until March 19, 2020 to file its untimely motion to dismiss “pursuant

to FED. R. CIV. P. 12(b)(2).” See Doc. 34. But despite blowing the Court’s deadline by nearly two

months, TransCanada offer any explanation why it should be excused from the Court’s deadline. Id.

That’s because there is no excuse for TransCanada’s failure to meet the Court’s clear deadline.

TransCanada’s motion should be denied as untimely.

         However, even if TransCanada 12(b)(2) motion were timely, it should be denied because this

court obtained personal jurisdiction when TransCanada was served with the Original Complaint.

Indeed, the Supreme Court’s decision in Bristol-Meyers was confined to state courts’ authority to

exercise personal jurisdiction under the Fourteenth Amendment and was grounded in long-established

principles of sovereignty. The Fourteenth Amendment does not so limit the federal courts’ authority

to exercise personal jurisdiction, which stems from the Due Process Clause of the Fifth Amendment.

Thus, for a federal court to acquire personal jurisdiction under the circumstances present here, the

Court need only determine whether the Complaint was properly served on the defendant under FED.

R. CIV. P. 4 and the forum state’s long-arm statute. Because original named plaintiff Ernie Harbaum

                                                 1
     Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 2 of 17 PageID #: 426



worked for TransCanada in West Virginia, and he properly served his Complaint on TransCanada,

this Court can properly exercise personal jurisdiction over TransCanada. See Doc. 1 at ¶ 10; Doc. 13

(Executed Summons); Doc. 38 at ¶ 10 (First Amended Complaint). Courts in this Circuit, and indeed,

most courts across the country reject the application of Bristol-Myers to FLSA and federal class actions.

See, e.g., Hunt v. Interactive Med. Specialists, Inc., No. 1:19CV13, 2019 WL 6528594, at *2 (N.D.W. Va.

Dec. 4, 2019) (“the Court concludes that Bristol-Myers Squibb Co. … does not apply to FLSA

collective actions”).

        Of course, the Court need not wrangle with this issue at all because TransCanada’s motion is

untimely. Docs. 11 (Order setting 1/28/2020 deadline) and 34 (TransCanada’s March 19, 2020 motion

to dismiss). The Court should deny TransCanada’s Motion to Dismiss.


2.      TransCanada’s Motion Is Untimely.

        Citing Rule 12(b)(2), TransCanada asks this Court to dismiss 3 opt-in plaintiffs and “decline

to authorize sending notice to other out-of-state potential opt-in plaintiffs.” Doc. 35 at 11. Charles

Fairchild, who worked for TransCanada in Pennsylvania, filed his notice of consent in this case on

November 27, 2019. Doc. 3. On January 2, 2020, TransCanada filed its Answer, indicating that it

intended to contest the issue of personal jurisdiction. Doc. 10 at PageID #59-60. Six days later, this

Court entered the following:




Doc. 11. Thus, TransCanada was specifically notified that if it wished to assert a lack of personal
                                               2
     Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 3 of 17 PageID #: 427



jurisdiction via a motion under Rule 12(b), it was required to do so by January 28, 2020. Id.

        Dina Cooper-Pollock filed a notice of consent on January 21, 2020. Doc. 14. TransCanada

admits it could determine from its records that Cooper-Pollock “did not work on any project in West

Virginia.” Doc. 34-1 (McDavitt Declaration) at ¶ 4. Nonetheless, the January 28, 2020 deadline for

TransCanada to file any 12(b) motions came, and went, without any motion from TransCanada.

        TransCanada’s motion to dismiss “pursuant to Fed. R. Civ. P. 12(b)(2)” was filed on March 19,

2020. Doc. 34. But the Court “did not modify any deadlines in [its] Order.” Booker v. Fayette Cty. Sheriff's

Dep't, No. 2:14-CV-11523, 2014 WL 2767078, at *1 (S.D.W. Va. June 18, 2014). There have been so-

called “out-of-state” opt-ins in this case since November of last year. Doc. 3. TransCanada raised the

issue of personal jurisdiction in its Answer. Doc. 10 at PageID #59-60. It nonetheless allowed the

January 28, 2020 deadline to pass without filing a motion. Its motion to dismiss is therefore untimely

and should be denied. Booker, 2014 WL 2767078, at *1.


3.      Even Assuming TransCanada’s Motion Was Timely (and It Wasn’t), Dismissal
        Would Still Be Improper.

        a. Bristol-Meyers Rests on Constitutional Principles Limiting State Court Authority.

        The Supreme Court’s holding in Bristol-Meyers interpreted the limits on personal jurisdiction

imposed by the Due Process Clause of the Fourteenth Amendment. See Bristol-Meyers Squibb Co. v. Sup.

Ct. of Cal., San Francisco Cty., 137 S. Ct. 1773, 1779 (2017). The Fourteenth Amendment “sets the outer

boundaries of a state tribunal’s authority to proceed against a defendant[.]” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011) (emphasis added). Critically, the Supreme Court has

emphasized the Fourteenth Amendment reflects limits on “the power of a sovereign to resolve

disputes through judicial process[.]” J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 879 (2011) (plurality

opinion of Kennedy, J.). The Fourteenth Amendment’s limits on personal jurisdiction thus reflect the

Supreme Court’s view that state courts possess adjudicative authority only over those who are
                                                      3
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 4 of 17 PageID #: 428



properly subject to the state’s sovereign power as a result of presence within the state or purposeful

direction of conduct towards persons in the state. Id. at 880-81.

        The Supreme Court’s holding in Bristol-Meyers that a state court cannot assert personal

jurisdiction over a defendant in an individual personal-injury action when the defendant is neither “at

home” in the state nor has engaged in any forum-related activity connected to the individual plaintiff’s

“specific claims” stems from the Court’s concerns about “territorial limitations on the power of

respective states.” Bristol-Meyers, 137 S. Ct. at 1780-81 (quoting Hanson v. Denckla, 357 U.S. 235, 251

(1958)). Thus, such limitations are grounded in the “federalism interests[,]” id. at 1780, in confining

institutions of each state (including state courts) within the limits of their sovereign authority to avoid

infringements “on the sovereignty of [their] sister States[.]” Id. (quoting World-Wide Volkswagen Corp.

v. Woodson, 444 U.S. 286, 293 (1980)).

        In short, Bristol-Meyers solely concerns the extent of “the State[’s] … power to render a valid

judgment.” Id. at 1781 (quoting World-Wide Volkswagen, 444 U.S. at 294). In doing so, the Supreme

Court repeatedly emphasized its decision was grounded in the Fourteenth Amendment’s limits on the

powers of state courts. Id. at 1779. The Supreme Court explicitly recognized that, because its decision

“concerns the due process limits on the exercise of specific jurisdiction by a State,” it expressly did

not address whether, and to what extent, “the Fifth Amendment” restricts “the exercise of personal

jurisdiction by a federal court.” Id. at 1783-84.


        b. The 14th Amendment Does Not Limit the Personal Jurisdiction of Federal
           Courts.

        Bristol-Meyers’ disclaimer as to its possible effect on federal courts was no accident—it reflects

a wealth of precedent differentiating potential due process limits on personal jurisdiction of federal

courts from the constraints the Fourteenth Amendment imposes on state courts. Indeed, as the

Supreme Court recognized in Bristol-Meyers, any due process limits on the federal courts stem from the
                                                    4
    Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 5 of 17 PageID #: 429



Fifth Amendment rather than the Fourteenth, as federal courts are not state institutions. Id. Unlike

state authority, federal power is not, as a constitutional matter, limited by state lines. The federal

government has “its own direct relationship, its own privity, its own set of mutual rights and

obligations to the people who sustain it and are governed by it[,]” without regard to their relationship

with any particular state. Nicastro, 564 U.S. at 884 (“Because the United States is a distinct sovereign,

a defendant may in principle be subject to the jurisdiction of the courts of the United States” without

regard to whether it may be hauled into the courts “of any particular State.”). Indeed, “[f]or

jurisdiction, a litigant may have the requisite relationship with the United States Government but not

with the government of any individual State.” Id. (emphasis added).

        This is precisely why the Supreme Court long ago recognized that nothing in the Constitution

prevents “the process of every District Court” from “run[ning] into every part of the United States.”

Robertson v. R.R. Labor Bd., 268 U.S. 619, 622 (1925). Pursuant to the Fifth Amendment’s limits on the

federal courts’ adjudicative powers, a federal court may constitutionally exercise personal jurisdiction

over any person that has minimum contacts with the United States as opposed to any particular state

or states within the Union. See Repub. Of Argentina v. Weltover, Inc., 504 U.S. 607, 619-20 (1992)

(determining personal jurisdiction over a foreign entity on whether the entity has minimum contacts

with the United States sufficient to find that it purposefully availed itself of the privilege of conducting

activities within the country); Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 102 n.5 (1987)

(noting the Fifth Amendment only requires minimum contacts with the nation as a whole).


        c. The Federal Rules of Civil Procedure Only Look to State Law for Purposes of
           Service of Process.

        Under the Federal Rules of Civil Procedure, a district courts’ personal jurisdiction is governed

in the first instance by Rule 4’s provisions regarding service of process, which function as the



                                                     5
    Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 6 of 17 PageID #: 430



gatekeeper over the courts’ exercise of personal jurisdiction. See Carefirst of Maryland, Inc. v. Carefirst

Pregnancy Centers, Inc., 334 F.3d 390, 396 (4th Cir. 2003). As the Supreme Court explained:

        Before a federal court may exercise personal jurisdiction over a defendant, the
        procedural requirement of service of summons must be satisfied. “[S]ervice of
        summons is the procedure by which a court having venue and jurisdiction over the
        subject matter of the suit asserts jurisdiction over the person of the party served.”
        Mississippi Publishing Corp. v. Murphree, 326 U.S. 438, 444-45 (1946). Thus, before a court
        may exercise personal jurisdiction over a defendant, there must be more than notice
        to the defendant and a constitutionally sufficient relationship between the defendant
        and the forum. There also must be a basis for the defendant’s amenability to service
        of summons. Absent consent, this means there must be authorization for service of
        summons on the defendant.

Omni Capital, 484 U.S. at 104.

        Rule 4, thus, looks primarily to state law to determine the amenability of an out-of-state

defendant to service. See FED. R. CIV. P. 4(k)(1)(A). When a state’s long-arm statute has been

interpreted to be coextensive with the limits of the Due Process Clause, as West Virginia’s has, the

only question before the Court is whether the exercise of personal jurisdiction over the Defendant

would be consistent with the Due Process Clause. Miskell v. Varner, No. 3:12-cv-52, 2012 WL

12878161, at *3 (N.D.W. Va. Dec. 7, 2012), aff'd sub nom. In re Miskell, 511 F. App'x 272 (4th Cir. 2013);

see also Omni Capital, 484 U.S. at 410 (Under Rule 4, in the absence of a federal statute authorizing

nationwide service or other service beyond the bounds of the district, “a federal court normally looks

… to the long-arm statute of the State in which it sits to determine whether a defendant is amenable

to service, a prerequisite to its exercise of personal jurisdiction.”).

        Fourteenth Amendment limits do not apply of their own force to the federal courts, and there

is no other constitutional basis for limiting federal courts’ powers to those that state courts would

possess. See Weinstein v. Todd Marine Enterprises, Inc., 115 F. Supp. 2d 668, 670 (E.D. Va. 2000). Rather,

federal courts only look to the Fourteenth Amendment standards because, under Rule 4, “a federal

district court’s authority to assert personal jurisdiction in most cases is linked to service of process on

                                                      6
    Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 7 of 17 PageID #: 431



a defendant ‘who is subject to the jurisdiction of a court of general jurisdiction in the state where the

district court is located.’” Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting FED. R. CIV. P. 4(k)(1)(A)).

And only in clearing the initial hurdle of obtaining valid service do the federal rules incorporate

limits on state court personal jurisdiction.

        At the time of service of process, this case was effectively an individual action between former

named plaintiff Harbaum and TransCanada. See Doc. 1; Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 75 (2013) (an FLSA collective action plaintiff represented only herself as conditional certification

had not been granted and no opt-in plaintiffs remained in the case); Smith v. Bayer Corp., 564 U.S. 299,

315 (2011) (Rule 23 class action involves only the named plaintiff(s) and defendant(s) until a class is

certified); Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 593 (2013) (same). Thus, whether an action

may be served on a non-resident defendant under Rule 4 depended on whether Harbaum’s (as the

named plaintiff) claims against TransCanada fell within the scope of the relevant state long-arm statute.

And nothing in the Federal Rules or the FLSA requires additional service of process on a defendant

already brought before the court by the named plaintiff’s valid service of process under Rule 4.

        Once a federal court has properly acquired personal jurisdiction over a defendant through

valid service under Rule 4, the due process limits of a state courts’ authority drop out of the picture.

The scope of an action, the court’s authority to render a judgment binding particular persons and/or

entities, and other procedural matters are governed by the Federal Rules of Civil Procedure—not by

state laws. See, e.g., Shady Grove Orthopedic Assocs. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010); Gasperini

v. Ctr. For Humanities, Inc., 518 U.S. 415, 428 n.7 (1996); Burlington N.R.R. Co. v. Woods, 480 U.S. 1, 4-5

(1987); Hanna v. Plumer, 380 U.S. 460, 469-74 (1965).




                                                      7
    Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 8 of 17 PageID #: 432



        d. TransCanada is Subject to Personal Jurisdiction in West Virginia.

        TransCanada USA Services, Inc. is a Delaware corporation with its headquarters in Houston,

Texas. Doc. 34-1 at ¶ 3. This Court should therefore look to whether TransCanada was properly

served under the West Virginia long-arm statute. See FED. R. CIV. P. 4(k)(1)).1 “The West Virginia long-

arm statute permits the assertion of jurisdiction over a nonresident defendant in seven specified

scenarios, including where the defendant ‘[t]ransact[s] any business in [West Virginia].’” Beck v.

Progressive Advanced Ins. Co., No. 5:14-cv-24, 2014 WL 1479873, at *3 (N.D.W. Va. Apr. 15, 2014) (citing

W. Va. Code § 56–3–33(a)(1)). “[T]he West Virginia long-arm statute is coextensive with the full reach

of due process.” In re Celotex Corp., 124 F.3d 619, 627 (4th Cir. 1997).

        West Virginia technically has two long-arm statutes. Fredeking, v. Triad Aviation, Inc., No. 3:19-

cv-0777, 2020 WL 1492891, at *2 n.1 (S.D.W. Va. Mar. 27, 2020). “The second statute, W. Va. Code

§ 31D-15-1501(d), is a narrow supplement that applies to foreign corporations and elaborates on the

‘[t]ransacting any business’ provision.” Id. Subsection (a) of § 31D-15-1501 provides that a “foreign

corporation may not conduct affairs in this state until it obtains a certificate of authority from the

Secretary of State” and subsection (d) holds that a “foreign corporation is deemed to be transacting

business in this state if [it] makes a contract to be performed, in whole or in part, by any party thereto

in this state.” W. Va. Code Ann. § 31D-15-1501. TransCanada does not dispute that it transacts

business in this state; it is registered with the West Virginia Secretary of State2 and hired Harbaum and




1
  TransCanada did not contest the fact it was validly served it with process. Doc. 10 at ¶ 19. Nor did
it file any motion under Rule 12(b) on this issue. Therefore, the Court may consider proper service
established.
2
 See https://apps.sos.wv.gov/business/corporations/organization.aspx?org=364295 (West Virginia
Secretary of State website, last visited April 1, 2020),

                                                    8
    Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 9 of 17 PageID #: 433



O’Quinn to perform services in this state. See Doc. 38. Further, Harbaum properly served

TransCanada with the Original Complaint under Rule 4. See Doc. 13. This satisfies the West Virginia

long-arm statutes, and, therefore, this Court obtained personal jurisdiction over TransCanada when

Harbaum served his Original Complaint, and Bristol-Myers does not divest this Court of jurisdiction

over any plaintiff or opt-in plaintiff.


        e. Like the Majority of Courts Across the Country, Courts in this Circuit Reject the
           Application of Bristol-Myers to FLSA or Federal Class Action Cases.

        “In the wake of the Bristol-Myers decision, lower federal courts have split on whether its

rationale applies to federal nationwide class actions under Rule 23 of the Federal Rules of Civil

Procedure. Fewer courts have addressed the question whether Bristol-Myers applies to the FLSA claims

of out-of-state opt-in plaintiffs, but they too have reached varying conclusions.” Mason v. Lumber

Liquidators, Inc., No. 17-cv-4780 (MKB), 2019 WL 2088609, at *5-6 (E.D.N.Y. May 13, 2019), aff'd, No.

1:7-cv-4780-MKB-RLM, 2019 WL 3940846 (E.D.N.Y. Aug. 19, 2019) (internal citations omitted).

Most courts, but not all, have declined to apply Bristol-Myers analysis of the Fourteenth Amendment’s

limits on the personal jurisdiction that may be exercised by state courts to FLSA collective action

proceeding, under federal law, in federal court. See, e.g., Seiffert v. Qwest Corp., No. CV-18-70-GF-BMM,

2018 WL 6590836, at *2-4 (D. Mont. Dec. 14, 2018) (denying motion to dismiss out-of-state putative

collective action members and emphasizing “[t]he Supreme Court’s analysis in Bristol-Meyers did not

intend to restrict the Court’s exercise of personal jurisdiction in FLSA collective actions cases”); Garcia

v. Peterson, 319 F. Supp. 3d 863, 880 (S.D. Tex. July 20, 2018) (“declin[ing] to extend the Bristol-Meyers’

requirement to analyze personal jurisdiction with regards to each individual plaintiff to the FLSA

collective action jurisdictional analysis.”); Swamy v. Title Source, Inc., No. C 17-01175 WHA, 2017 WL

5196780, at *2 (N.D. Cal. Nov. 10, 2017) (rejecting defendant’s argument that the court lacked personal

jurisdiction over claims of out-of-state putative collective action members); Thomas v. Kellogg Co., 2017
                                                    9
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 10 of 17 PageID #: 434



WL 5256634, at *1 (W.D. Wash. Oct. 17, 2017) (denying motion to dismiss out-of-state plaintiffs’

claims); with, e.g., Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 58 (D. Mass. 2018) (on

motion for conditional certification, refusing to allow notice be sent to out-of-state potential opt-in

plaintiffs).

         Courts following the majority rule often cite the common sense notion that “[a]pplying Bristol-

Meyers to FLSA collective actions ‘would splinter most nationwide collective actions, trespass on the

expressed intent of Congress, and greatly diminish the efficacy of FLSA collective actions as a means

to vindicate employees’ rights.’” Mason, 2019 WL 2088609, at *6 (quoting Swamy, 2017 WL 5196780,

at *2 and emphasizing that “[u]nlike the mass-tort state law claims at issue in Bristol-Meyers, the

collective allegations here arise under a federal statute intended to address wage-and-hour practices

nationwide.” (emphasis added)); see also Seiffert, 2018 WL 6590836, at *2 (“the FLSA claims before

the Court arise from a federal statute designed to address employment practices nationwide.”

(emphasis added) (citing 29 U.S.C. §§ 202, 207(a)); Hickman v. TL Transp., LLC, 317 F. Supp. 3d 890,

899 n.2 (E.D. Pa. 2018) (“There are also compelling reasons to doubt that the reasoning in Bristol-

Myers applies to the claims of putative class members who worked for [the employer] in Maryland.

Unlike the mass tort action arising under state law in Bristol-Myers, this is an opt-in class action arising

under a federal statute that applies to all fifty states.”). This is because “[t]he FLSA does not limit

claims to in-state plaintiffs.” Seiffert, 2018 WL 6590836, at *2 (emphasis added) (citing 29 U.S.C. §

216(b)). Accordingly, courts across the country have found that “Bristol-Meyers does not apply to divest

courts of personal jurisdiction in FLSA collective actions.” Id. at *3 (citing Swamy, 2017 WL 5196780,

at *2 and emphasizing “[n]othing in the plain language of the FLSA limits its application to in-state

plaintiffs’ claims.”).

         Courts in this Circuit similarly reject the application of Bristol-Myers to FLSA or federal class

action lawsuits. See, e.g., Boger v. Citrix Sys., Inc., No. 8:19-cv-01234-PX, 2020 WL 1033566, at *8 (D.
                                                    10
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 11 of 17 PageID #: 435



Md. Mar. 3, 2020) (“join[ing] the majority of other Courts declining to extend Bristol-Myers Squibb to

federal class actions”); Hunt v. Interactive Med. Specialists, Inc., No. 1:19-cv-13, 2019 WL 6528594, at *3

(N.D.W. Va. Dec. 4, 2019) (“the Court concludes that Bristol-Myers Squibb’s holding does not extend to

collective actions under the FLSA”); Morgan v. U.S. Xpress, Inc., No. 3:17-cv-00085, 2018 WL 3580775,

at *5 (W.D. Va. July 25, 2018) (“This Court holds, alongside the ‘most of the courts that have

encountered this issue,’ … that Bristol-Myers Squibb's holding and logic do not extend to the federal

class action context”).

        The Hunt case from the Northern District of West Virginia is particularly instructive. The

court found the Supreme Court in Bristol-Myers “limited its holding to mass tort actions filed in state

court and specifically declined to address ‘whether the Fifth Amendment imposes the same

restrictions on the exercise of personal jurisdiction by a federal court.’” Hunt, 2019 WL 6528594, at

*3. It distinguished the FLSA action before it, holding as follows:

        [U]nlike Bristol-Myers Squibb, there is only one suit: the suit between Plaintiff and [the]
        Defendant[s]. While Plaintiff may end up representing other class members, this
        is different than a mass action where independent suits with independent
        parties in interest are joined for trial. This is critically important because Bristol-
        Myers Squibb framed the specific jurisdiction analysis at the level of the suit: the suit
        must arise out of or relate to the defendant’s contacts with the forum. Accordingly,
        unlike the mass action in Bristol-Myers Squibb, the only suit before the Court does arise
        out of or relate to Defendant’s contacts with the forum. Absent Bristol-Myers Squibb, it
        is undisputed that the Defendants are subject to specific personal jurisdiction in West
        Virginia for claims brought by Hunt, the sole named plaintiff in this action, which is
        all that is needed to satisfy the requirement of personal jurisdiction in an FLSA
        collective action.

Id. (internal citations and quotations omitted).

        TransCanada asks this Court to depart from this Circuit’s case law and indeed, the majority of

courts, and adopt the minority position applying Bristol-Myers to FLSA actions. Doc. 35 at 7-8 (relying

on Roy v. FedEx Ground Package Sys., Inc., 353 F. Supp. 3d 43, 53 (D. Mass. 2018) and Chavira v. OS Rest.

Servs., LLC, No. 18-cv-10029-ADB, 2019 WL 4769101, at *1 (D. Mass. Sept. 30, 2019)). In Roy,

                                                    11
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 12 of 17 PageID #: 436



Magistrate Judge Robertson held that § 216(b) of the FLSA “is properly viewed as a rule of joinder

under which only the individual opt-in plaintiffs have legal status, not the aggregate class of aggrieved

employees” Id. at 59. As such, she found that “the opt-in plaintiffs in an FLSA collective action are

more analogous to the individual plaintiffs who were joined as parties in Bristol-Myers and the named

plaintiffs in putative class actions than to members of a Rule 23 certified class. Id. at 59-60. This

holding directly conflicts with the determination made by a sister-court of West Virginia in Hunt,

which held that in an FLSA action, “there is only one suit: the suit between Plaintiff and [the]

Defendant[s].” Hunt, 2019 WL 6528594, at *3; see Morgan v. U.S. Xpress, Inc., No. 3:17-cv-00085, 2018

WL 3580775, at *6 (W.D. Va. July 25, 2018) (finding that “when a court validly has personal

jurisdiction over a defendant for purposes of that class action suit, the defendant may not attempt to

parse the Court’s exercise of personal jurisdiction at this finer level of granularity”).

        Further, Roy relied in large part on Mussat v. IQVIA, Inc., No. 17 C 8841, 2018 WL 5311903,

at *4 (N.D. Ill. Oct. 26, 2018) to find that “Bristol-Myers generally applies to bar nationwide class actions

in federal court where the defendant allegedly injured the named plaintiff outside the forum.” Roy, 353

F. Supp. 3d at 62. But Mussat’s analysis took quite the bruising on appeal. Mussat v. IQVIA, Inc., No.

19-1204, 2020 WL 1161166, at *5 (7th Cir. Mar. 11, 2020).

        In reversing, the Seventh Circuit rejected the application of Bristol-Myers’ personal jurisdiction

concerns to federal class action lawsuits. 2020 WL 1161166, at *3. In distinguishing Bristol-Myers, the

Court focused on the representative nature of federal class actions:

        Bristol-Myers neither reached nor resolved the question whether, in a Rule 23 class action,
        each unnamed member of the class must separately establish specific personal
        jurisdiction over a defendant. In holding otherwise, the district court failed to recognize
        the critical distinction between this case and Bristol-Myers. The Bristol-Myers plaintiffs
        brought a coordinated mass action, which as we noted earlier does not involve any
        absentee litigants. In a section 404 case, all of the plaintiffs are named parties to
        the case. The statute allows the trial court to consolidate their cases for resolution of
        shared legal issues before moving on to individual issues. In a Rule 23 class action, by
        contrast, the lead plaintiffs earn the right to represent the interests of absent class
                                                     12
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 13 of 17 PageID #: 437



        members by satisfying all four criteria of Rule 23(a) and one branch of Rule 23(b). The
        absent class members are not full parties to the case for many purposes.

Id. at *4 (emphasis added). It recognized that “absent class members are not considered parties for

assessing whether the requirement of diverse citizenship under 28 U.S.C. § 1332 has been met” and

found that “[a]s long as the named representative meets the amount-in-controversy requirement,

jurisdiction exists over the claims of the unnamed members. Nor are absent class members considered

when a court decides whether it is the proper venue.” Id. (internal citations omitted). The Court found

“no reason why personal jurisdiction should be treated any differently from subject-matter jurisdiction

and venue: the named representatives must be able to demonstrate either general or specific personal

jurisdiction, but the unnamed class members are not required to do so.” Id. This reasoning applies

equally to FLSA cases, where there is only one suit before the Court which arises out of and relates

to TransCanada’s contacts with West Virginia, the plaintiff seeks to represent the rest of the similarly

situated plaintiffs, and the only ‘named plaintiffs’ are the representative plaintiffs actually listed in the

complaint. This Court may exercise jurisdiction over the suit and consequently over the claims of all

opt-in plaintiffs regardless of whether they worked for TransCanada in West Virginia.


        f. Dismissing Non-Resident Opt-In Plaintiffs Flies in the Face of the FLSA’s Broad
           Remedial and Representative Nature.

        As noted supra, “[a]pplying Bristol-Meyers to FLSA collective actions ‘would splinter most

nationwide collective actions, trespass on the expressed intent of Congress, and greatly diminish the

efficacy of FLSA collective actions as a means to vindicate employees’ rights.’” Mason, 2019 WL

2088609, at *6 (quoting Swamy, 2017 WL 5196780, at *2). “[T]he FLSA claims before the Court arise

from a federal statute designed to address employment practices nationwide.” Seiffert, 2018 WL

6590836, at *2 (emphasis added). Nothing in the plain language of the FLSA requires opt-in plaintiffs

to be in-state. See generally 29 U.S.C. § 201 et seq. and, specifically, 29 U.S.C. § 216(b). Rather, the

                                                     13
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 14 of 17 PageID #: 438



opposite is true, as the FLSA authorizes plaintiffs to issue notice to other “similarly situated” workers.

29 U.S.C. § 216(b); see also Swamy, 2017 WL 5196780, at *2 (“Congress created a mechanism for

employees to bring their claims on behalf of other employees who are ‘similarly situated,’ and in no

way limited those claims to in-state plaintiffs.” (emphasis added) (citing 29 U.S.C. § 216(b)). And

generally, when determining whether workers are “similarly situated” under the FLSA, courts look to

whether there is a uniform pay practice or policy—not whether the employees all worked in the

same geographic location. See, e.g., Prescott v. Prudential Ins. Co., 729 F. Supp. 2d 357, 364 (D. Me. 2010)

(“courts have found that ‘similarly situated’ employees have similar (not identical) job duties and pay

provisions … and are victims of a common policy or plan that violated the law” (internal citations and

quotations omitted)); see also, Klapatch v. BHI Energy I Power Servs., LLC, No. CV 18-11581-RGS, 2019

WL 859044, at *2 (D. Mass. Feb. 22, 2019) (conditionally certifying a nationwide class of employees

paid straight time for overtime). Indeed, “geographic commonality is not necessary to meet the

‘similarly situated’ requirement for a FLSA collective action; instead the focus is on whether the

employees were impacted by a common policy.” Vargas v. Richardson Trident Co., 2010 WL 730155, at

*6 (S.D. Tex. Feb. 22, 2010) (collecting cases).

        Further, the Supreme Court noted that its decision in Bristol-Meyers did not usurp “settled

principles” of personal jurisdiction. Bristol-Meyers, 137 S. Ct. at 1783. Courts have historically exercised

personal jurisdiction over nationwide FLSA collective actions based on the claims of the named

plaintiff(s) alone. See, e.g., Klapatch, 2019 WL 859044, at *2. Bristol-Meyers did not upend that established

principle. Were TransCanada’s argument to be adopted, an FLSA plaintiff would never be able to

bring or represent a nationwide class or collective action other than (perhaps) in the defendant’s home

state. Such a finding simply runs counter to the representative and broad remedial nature of the FLSA.

        Indeed, should the Court determine Bristol-Meyers applies to every individual Opt-In Plaintiff,

this case would be splintered into many different federal courts, all tasked with deciding the same issue
                                                     14
     Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 15 of 17 PageID #: 439



of federal law, with respect to TransCanada’s nationwide, uniform pay practice. Doing so would not

only waste judicial and party resources by forcing plaintiffs to bring a multitude of virtually identical

individual suits, but it would also risk inconsistent judgments regarding claims arising from the same

events and brought under the same laws. See Hoffman-La Roache, Inc. v. Sperling, 493 U.S. 165, 170 (1989)

(the collective action mechanism affords plaintiffs the “advantage of lower individual costs to

vindicate rights by the pooling of resources” and, in turn, “[t]he judicial system benefits by efficient

resolution in one proceeding of common issues of law and fact.”); Saunders v. Getchell Agency Inc., No.

1:13-cv-00244-JDL, 2014 WL 12539643, at *11 (D. Me. Dec. 12, 2014), adopted, 2015 WL 1292594

(D. Me. Mar. 23, 2015); see also Carnegie v. Household Intern., Inc., 376 F.3d 656, 661 (7th Cir. 2004) (“It

would hardly be an improvement to have in lieu of this single class action 17 million suits each seeking

damages of $15 to $30.”); Oropeza v. Appleillinois, LLC, 2010 WL 3034247, at *3 (N.D. Ill. Aug. 3,

2010) (“A collective action serves the dual function of avoiding a multiplicity of duplicate actions while

allowing plaintiffs the advantage of lower individual costs by pooling resources to vindicate rights.”).

        As Plaintiffs have alleged from the beginning, there are common questions of law and fact

common to Plaintiffs, the Opt-In Plaintiffs, and the Putative Class Members, including: 1) whether

TransCanada’s decision to pay a day rate with no overtime compensation to these workers was made

in good faith; 2) whether TransCanada’s violation of the FLSA was willful; and 3) whether

TransCanada’s illegal pay practice applied to the Putative Class Members. Doc. 1 at ¶ 102; Doc. 38 at

¶ 104. Accordingly, forcing plaintiffs to proceed in multiple separate but parallel actions would be a

waste of resources only to the detriment of plaintiffs.


4.      Conclusion

        Whether because it is untimely or for lack of merit, the Court should deny TransCanada’s

Motion to Dismiss.

                                                    15
Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 16 of 17 PageID #: 440



                                 Respectfully submitted,

                                 JOSEPHSON DUNLAP, LLP

                                 By: /s/ Taylor A. Jones
                                         Michael A. Josephson
                                         TX Bar No. 24014780
                                         Andrew W. Dunlap*
                                         TX Bar No. 24078444
                                         Taylor A. Jones*
                                         TX Bar No. 24107823
                                         JOSEPHSON DUNLAP
                                 11 Greenway Plaza, Suite 3050
                                 Houston, Texas 77046
                                 713-352-1100 – Telephone
                                 713-352-3300 – Facsimile
                                 mjosephson@mybackwages.com
                                 adunlap@mybackwages.com
                                 tjones@mybackwages.com
                                 *Admitted Pro Hac Vice

                                 Richard J. (Rex) Burch
                                 TX Bar No. 24001807
                                 BRUCKNER BURCH PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                                 Anthony J. Majestro (WVSB 5165)
                                 James S. Nelson (WVSB 10776)
                                 POWELL & MAJESTRO PLLC
                                 405 Capitol Street, Suite P-1200
                                 Charleston, WV 25301
                                 304-346-2889 – Telephone
                                 304-346-2895 – Facsimile

                                 ATTORNEYS IN CHARGE FOR PLAINTIFF




                                   16
   Case 2:19-cv-00844 Document 42 Filed 04/02/20 Page 17 of 17 PageID #: 441



                                 CERTIFICATE OF SERVICE

        On April 2, 2020, I served this document on all parties and/or their counsel of record via the
Court’s ECF System in accordance with the Federal Rules of Civil Procedure.

                                               /s/ Taylor A. Jones
                                               Taylor A. Jones




                                                 17
